DETAILED ACTION

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-11, 25, 26, 28-30, 32-36, 38, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Szablewski, US Patent 6,435,573.  
	Regarding claim 1, Szablewski provides much of the claimed invention, including an assembly including a lock mechanism, the assembly comprising a housing 11 capable of being for mounting within a cabinet; a latch receiver 20 rotatably mounted at least partially within the housing, the latch receiver defining a basin for receiving a pin 10 in an open position and for capturing the pin in a closed position; a lever arm (including at least 30 and/or 40) rotatably mounted at least partially within the housing, the lever arm rotatable between a locked position, in which the lever arm blocks rotation of the latch receiver in a first 
Regarding claim 1, Szablewski provides essentially all of the claimed invention, but may not explicitly show a microprocessor within the housing, the microprocessor configured to command operation of the electrically actuated actuator to drive the lever arm from the locked position, as claimed. However, the examiner servers Official Notice that the placement of microprocessors and printed circuity inside a latch housing is well known and established in the art of 
As in claim 2, the electrically actuated actuator is a motor 50, and the first switch is operated by the cam.  
As in claim 3, a second switch 15, with status of the second switch indicating whether the latch receiver is in the closed position.  
As in claim 6, inherently, the status of the first switch and the second switch is provided to the microprocessor.  
As in claim 11, the microprocessor is inherently configured to command operation of the electrically actuated actuator based on signals from an external device (as conventional).  
As in claim 11, the microprocessor is configured to command operation of the electrically actuated actuator based on signals from an external device (as conventional).  
As in claim 28, wherein the housing is dimensioned to fit within an operating envelope of a drawer slide in a cabinet (at least a hypothetical slide in a hypothetical cabinet).
 KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claims 29, 30, 32-36, 38, and 41, the same reasoning as above applies to the rejection of these claims.

Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. 
Applicant argues that the applied art teaches that the switch indicates whether the latch receiver is in the closed position, not whether if the lever arm is in the locked position.  However, even if that were the case, such a distinction would still be obvious to one having ordinary skill in the art.  One skilled in the art would know that a switch could be used to indicate the position of any component of the lock/latch system desired to be monitored.  Further, it is well known in the art of lock/latch devices to provided switches for indicating whether a lever arm or the like are in a specific position, including a position corresponding to a locked position.  Thus the rejection is considered proper and is maintained. 
Applicant argues that the Official Notice served by the examiner is insufficiently supported by the documentary evidence, where applicant implies that the serving of Official Notice was intended by the examiner to apply to claim 3.  However, this is incorrect.  The examiner’s serving of Official Notice applies to claim 1, not claim 3, in regards to the notion that the placement of microprocessors and printed circuity inside a latch housing is well known and established in the art of electrically actuated latches, for the purpose of efficiency and compactness in design.  Applicant admits that the applied art does indeed teach the limitation of a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675